TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).



Exhibit 10.4
STORAGE SERVICES AGREEMENT
This Storage Services Agreement is made and entered into as of the Effective
Date by and between PHILLIPS 66 CARRIER LLC, a Delaware limited liability
company (“Carrier”), and PHILLIPS 66 COMPANY, a Delaware corporation
(“Company”).
Recitals
WHEREAS, Carrier owns certain tanks located at Carrier’s Wichita, Kansas
terminal (“Tank Nos. 1001, 1002, and 1004”), Kansas City, Kansas terminal (“Tank
Nos. 8005 and 8010”), and East St. Louis terminal located in Cahokia, Illinois
(“Tank Nos. 1503, 2001 and 1302”) (the tanks may also be referred to
individually as a “Tank” or collectively as the “Tanks”) that are suitable for
receiving and storing refined petroleum products; and,
WHEREAS, Company desires to store refined petroleum products in the Tanks, and
Carrier agrees to store refined petroleum products in the Tanks for Company, all
upon the terms and conditions set forth in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Carrier and
Company agree as follows:
Article I.    Defined Terms
Section 1.01    Defined Terms. The following definitions shall apply to the
capitalized terms used in this Agreement:
(a)
“Agreement” means this Storage Services Agreement, together with all exhibits
attached hereto, as the same may be extended, supplemented or restated from time
to time in accordance with the provisions hereof.

(b)
“Barrel” means 42 Gallons.

(c)
“Borger Products Facility” means that certain pipeline station, referred to as
“Rocky Station,” owned by Company and located outside of the fence line at the
Borger Refinery in Borger, Texas.

(d)
“Business Day” means any Day except for Saturday, Sunday or an official holiday
in the State of Texas.

(e)
“Carrier” has the meaning set forth in the introductory paragraph.







--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

(f)
“Carrier Affiliated Parties” means Carrier, Phillips 66 Partners LP and their
respective contractors, and the directors, officers, employees and agents of
each of them.

(g)
“Claims” means any and all judgments, claims, causes of action, demands,
lawsuits, suits, proceedings, governmental investigations or audits, losses,
assessments, fines, penalties, administrative orders, obligations, costs,
expenses, liabilities and damages, including interest, penalties, reasonable
attorneys’ fees, disbursements and costs of investigations, deficiencies,
levies, duties and imposts.

(h)
“Commodity” or “Commodities” means any of the commodities identified on Exhibit
C.

(i)
“Company” has the meaning set forth in the introductory paragraph.

(j)
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

(k)
“Day” means the period of time commencing at 0000 hours on one calendar day and
running until, but not including, 0000 hours on the next calendar day, according
to local time in Houston, Texas.

(l)
“Effective Date” means March 1, 2014.

(m)
“Force Majeure” means: (i) acts of God, fires, floods or storms; (ii) compliance
with orders of courts or Governmental Authorities; (iii) explosions, wars,
terrorist acts or riots; (iv) inability to obtain or unavoidable delays in
obtaining material or equipment; (v) accidental disruption of service; (vi)
events or circumstances similar to the foregoing (including inability to obtain
or unavoidable delays in obtaining material or equipment and disruption of
service provided by third parties) that prevent a Party’s ability to perform its
obligations under this Agreement, to the extent that such events or
circumstances are beyond the Party’s reasonable control and could not have been
prevented by the Party’s due diligence; (vii) strikes, lockouts or other
industrial disturbances; and (viii) breakdown of refinery facilities, machinery,
storage facilities, Tanks, or pipelines irrespective of the cause thereof.

(n)
“Gallon” means a United States gallon of two hundred thirty-one cubic inches of
liquid at 60º Fahrenheit, and at the equivalent vapor pressure of the liquid.

(o)
“Governmental Authority” means any government, any governmental administration,
agency, instrumentality or other instrumentality or other political


2

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

subdivision thereof or any court, commission or other governmental authority of
competent jurisdiction.
(p)
“Law” means all constitutions, laws (including common law), treaties, statutes,
orders, decrees, rules, injunctions, licenses, permits, approvals, agreements,
regulations, codes and ordinances issued by any Governmental Authority,
including judicial or administrative orders, consents, decrees, and judgments,
published directives, guidelines, governmental authorizations, requirements or
other governmental restrictions which have the force of law, and determinations
by, or interpretations of any of the foregoing by any Governmental Authority
having jurisdiction over the matter in question and binding on a given Person,
whether in effect as of the date hereof or thereafter and, in each case, as
amended.

(q)
“Month” or “Monthly” means a calendar month commencing at 0000 hours on the
first Day thereof and running until, but not including, 0000 hours on the first
Day of the following calendar month, according to local time in Houston, Texas.

(r)
“Normal Business Hours” means the period of time commencing at 0800 hours on one
Day and running until 1700 hours on the same Day, according to local time in
Houston, Texas.

(s)
“Notice” means any notice, request, instruction, correspondence or other
communication permitted or required to be given under this Agreement.

(t)
“Parties” means Carrier and Company, collectively.

(u)
“Partnership Change in Control” means Phillips 66 ceases to Control the general
partner of Phillips 66 Partners LP by virtue of any affiliate of Phillips 66
being removed as the general partner of Phillips 66 Partners LP under the terms
of the limited partnership agreement of Phillips 66 Partners LP.

(v)
“Party” means Carrier or Company, individually.

(w)
“Person” means, without limitation, an individual, corporation (including a
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity or Governmental Authority, and shall include any successor (by
merger or otherwise) of such entity.

(x)
“PPI-FG” has the meaning set forth in Section 3.05.

(y)
“Regular Terminal Operating Hours” means 24 hours per Day, 7 Days per week.


3

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

(z)
“Scheduled Charges” means those fees payable by Company for the services
provided by Carrier hereunder, as set forth in Exhibit A.

(aa)
“Storage Variation” has the meaning set forth in Section 6.01.

(bb)
“Tank” and “Tanks” have the meaning set forth in the recitals.

(cc)
“Taxes” means any income, sales, use, excise, transfer, and similar taxes, fees
and charges (including ad valorem taxes), including any interest or penalties
attributable thereto, imposed by any Governmental Authority.

Section 1.02    Other Defined Terms. Other terms may be defined elsewhere in
this Agreement, and, unless otherwise indicated, shall have such meanings
throughout this Agreement.
Section 1.03    Terms Generally. The definitions in this Agreement shall apply
equally to both singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references to
Articles, Sections and Exhibits shall be deemed to be references to Articles and
Sections of, and Exhibits to, this Agreement unless the context requires
otherwise.
Article II.    Term and Termination
Section 2.01    Term. The term of this Agreement shall commence on the Effective
Date and shall continue for a primary term of five (5) years (“Primary Term”).
At the end of the Primary Term, this Agreement shall automatically extend for up
to two successive five (5) year periods (each, a “Renewal Term”), unless
terminated by either Party upon written notice to the other Party no less than
one hundred and eighty (180) Days prior to the expiration of the Primary Term or
any Renewal Term, as applicable. After expiration of the second Renewal Term, if
any, this Agreement will automatically extend for successive one (1) year terms
(each also a “Renewal Term”) unless terminated by either Party upon written
notice to the other Party no less than one hundred and eighty (180) Days prior
to the expiration of the then current Renewal Term. The Primary Term, together
with any Renewal Terms, shall be referred to in this Agreement as the “Term.”
Section 2.02    Termination Following a Force Majeure Event. If a Force Majeure
event prevents either Carrier or Company from performing its respective
obligations under this Agreement for a period of more than 12 consecutive
Months, this Agreement may be terminated by either Party at any time after the
expiration of such 12-Month period upon at least 30 Days prior written Notice to
the other Party.

4

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Section 2.03    Special Termination by Carrier.
(a)
If Carrier’s use of all or part of the Tanks for the storage and handling of any
Commodity is restrained, enjoined, restricted or terminated by (a) any
Governmental Authority, (b) right of eminent domain or (c) the owner of leased
land, Carrier, upon being notified of such restraint, enjoinder, restriction or
termination, shall notify Company promptly upon learning of the likelihood of
such event and Carrier may terminate this Agreement as to the affected Tank and
services on the effective date of such restraint, enjoinder, restriction or
termination.

(b)
Carrier shall have the right to terminate this Agreement upon 30 Days’ Notice to
Company (i) in the event Carrier determines any testing or upgrading of the
Tanks is required to satisfy or comply with Law or to comply with or remedy
environmental concerns, or (ii) in the event of damage or destruction to, all or
a portion of the Tanks, if in Carrier’s sole opinion such testing, upgrading,
complying or repairing will require the expenditure of $5,000,000.00 or more to
restore the Tanks to normal operations. Upon such termination, neither Party
shall have any obligations to the other Party, provided that if Carrier
terminates the Agreement pursuant to this Section 2.03(b) on any Day other than
the last Day of a Month, Carrier shall promptly refund to Company that portion
of such Month’s Scheduled Charges representing the number of Days between the
termination date and the last Day of such Month, and provided further that the
provisions of Section 2.04 shall survive such termination.

Section 2.04    Removal of Commodities.
(a)
Company, at its own expense, shall remove all of its Commodities from the Tanks
no later than the later of (i) the effective date of the termination or
expiration of this Agreement, and (ii) ten Days after receipt of Notice to
terminate this Agreement in accordance with its terms, provided that Carrier
may, in its sole discretion, agree in writing to extend the time for such
removal. If, at the end of such period, Company has not removed all of its
Commodities, then in addition to any other rights it may have under this
Agreement, Carrier shall have the right to take possession of such Commodities
and sell them at public or private sale. In the event of such a sale, Carrier
shall withhold from the proceeds therefrom all amounts owed to it hereunder and
all expenses of sale (including but not limited to reasonable attorneys’ fees
and any amounts necessary to discharge any and all liens against the
Commodities). The balance of the proceeds, if any, shall be remitted to Company.

(b)
Should any Commodities remain in the Tanks beyond the expiration or termination
of this Agreement, Company shall remain obligated to perform all of the terms
and conditions set forth in this Agreement (including, without limitation,
Company’s


5

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

obligation to pay the monthly Storage Fee under Section 3.01(a), prorated for
the period between such expiration or termination of this Agreement and the time
all Commodities are removed from the Tanks) and, in addition, shall pay an
additional “Holdover Fee” per Day or partial Day, determined in accordance with
Exhibit A, until all Commodities are removed.
(c)
Company shall indemnify and hold the Carrier Affiliated Parties harmless from
and against all Claims arising from or related to Company’s failure to remove
any Commodities in accordance with this Section 2.04 or Carrier’s exercise of
its right to take possession of Company’s Commodities and sell it in accordance
with this Section 2.04.

(d)
Company will reimburse Carrier for any expense incurred by Carrier in connection
with its or Company’s withdrawal of Commodities from the Tanks, including costs
incurred to empty the Tanks.

Article III.    Services
Section 3.01    Storage Services, Commitment and Charges.
(a)
Beginning on the Effective Date, Company shall pay a Monthly fee equal to the
“Storage Fee” set forth on Exhibit A multiplied by the shell capacity of the
Tanks.

Terminal
Tank
Shell Capacity (barrels)
Wichita
1001
107,000
Wichita
1002
107,000
Wichita
1004
108,000
East St. Louis
1503
172,000
East St. Louis
2001
200,000
East St. Louis
1302
135,000
Kansas City
8010
101,000
Kansas City
8005
80,000
Total Shell Capacity
1,010,000

(b)
Carrier shall accept Commodities from Company for storage and shall store a
volume of Commodities up to the safe working capacity of the Tanks (subject to
routine maintenance).

(c)
The volume of Commodities placed in the Tanks may not exceed the safe working
capacity of the Tanks as determined by Carrier taking into account such factors
as (i) the time needed to react to a potential overflow of the Tanks, (ii)
storage injection and withdrawal rates, and (iii) other operating conditions.


6

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

(d)
Carrier shall maintain the Tanks in proper operating condition and in a manner
that maintains the working capacity of the Tanks, to the extent commercially
reasonable.

(e)
In the event any portion of the safe working capacity of the Tanks is not
available for a period exceeding thirty (30) consecutive Days, then following
such 30-Day period, the Storage Fee shall be proportionately reduced to reflect
the amount of working capacity that is not available for storage in the Tanks.
If and to the extent all or any portion of such working capacity again becomes
available for storage in the Tanks, the Storage Fee shall be immediately
increased to reflect the resumed storage availability.

Section 3.02     Laboratory Fees and Services.
(a)
If Carrier provides sampling, testing and/or other laboratory services requested
by Company for Commodities at the Tanks, Carrier shall charge for each sampling
and testing procedure performed as set forth in Carrier’s “Schedule of Rates for
Laboratory Services”, as may be amended from time to time. Such services shall
be provided by Company’s personnel at the Borger Products Facility, if possible.
If Carrier contracts with another Person to perform laboratory services, all
fees shall be billed to Company at Carrier’s cost.

(b)
Carrier’s liability for sampling and testing services is limited to the charge
for the service provided.

Section 3.03    Additional Services. For services or functions that are not
specifically provided for in this Agreement but are requested by Company and
agreed to by Carrier, there may be a charge as agreed upon by the Parties in
writing.
Section 3.04    Recovery of Certain Costs.
(a)
If Carrier agrees to make any expenditures at Company’s request, Company will
reimburse Carrier for the actual amount paid by Carrier for such expenditures
or, at Carrier’s option and if the Parties agree, any applicable fees set forth
on Exhibit A will be increased or additional fees shall be added to Exhibit A or
otherwise imposed to allow Carrier to recover the amount paid by Carrier for
such expenditures over time from Company or another entity.

(b)
If new Laws require Carrier to make substantial and unanticipated expenditures
in connection with the services Carrier provides to Company under this
Agreement, Company will reimburse Carrier for Company’s proportionate share of
the costs of complying with such Laws, or at Carrier’s option and if the Parties
agree, relevant


7

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

periodic or unit charges will be increased or an alternate mechanism shall be
adopted to allow Carrier to recover such costs over time from Company or another
entity.
(c)
If Carrier determines that the Tanks must be pumped, drained, purged or
otherwise cleaned of residual volumes, Company will reimburse Carrier for the
actual amount paid by Carrier for such cleaning services. Carrier and Company
will work together to coordinate such cleaning activities to minimize disruption
to the Parties’ respective commercial operations.

Section 3.05    Adjustments. As of January 1, 2015, and as of January 1 of each
year thereafter while this Agreement is in effect, Carrier may increase each of
the fees set forth on Exhibit A annually, by a percentage equal to the greater
of zero and the positive change in the Producer Price Index for Finished Goods
(Series ID WPUSOP3000) (the “PPI-FG”), as reported during the Month of October
immediately before the effective date of the adjustment, with respect to the
12-Month period ending at the end of the Month of September immediately
preceding such publication, provided that if, with respect to any such 12-Month
period or periods, the PPI-FG has decreased, Carrier may increase such fees only
to the extent that the percentage change in the PPI-FG since the most recent
previous increase in such fees is greater than the aggregate amount of the
cumulative decreases in the PPI-FG during the intervening period or periods.
Article IV.    Receipt and Redelivery of Commodities
Section 4.01    Receipt of Commodities. All Commodities shall be received into
the Tanks via pipeline. Company will use commercially reasonable efforts to
ensure that all Commodities it delivers hereunder shall comply with the
applicable specifications set forth on Exhibit D. Carrier retains the right to
inspect and reject any Commodities that do not conform to the applicable
specifications, including the right, in Carrier’s sole judgment, to shut-off the
valve into the Tanks. Custody of the Commodities shall pass to Carrier when such
Commodities pass the flange connection between the delivering pipeline and the
Tank.
Section 4.02    Redelivery of Commodities. All Commodities stored in the Tanks
shall be delivered to Company via pipeline. Company shall be responsible for all
commercial arrangements necessary to facilitate such deliveries. Carrier shall
not be responsible for any damages and shall not be in breach of this Agreement
in the event third parties will not physically accept deliveries from Carrier’s
facilities. Custody of the Commodities shall pass from Carrier to the pipeline
when such Commodities pass the flange connection between the Tank and the
receiving pipeline.
Article V.    Terminal Access
Section 5.01    Terminal Access. Terminal access by Company or its
representatives shall be during Regular Terminal Operating Hours. As a condition
to being granted access to the

8

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Wichita, Kansas City or East St. Louis terminals, Company shall require all
contractors, carriers and customers designated by it to deliver, receive, sample
or inspect Company’s Commodities at the Tanks or to provide any other service
for Company, to sign and comply with a terminal access agreement in such form as
Carrier may reasonably specify from time to time. Further, Company shall cause
all such designated contractors, carriers and customers to comply with all
applicable terminal rules and regulations and Carrier shall make copies of such
rules and regulations available to Company and its designated carriers and
customers at the applicable terminal.
Article VI.    Storage Variations
Section 6.01    Storage Variations. Company shall bear any losses or gains that
may occur while Company’s Commodities are in storage at the Tanks (such losses
or gains, the “Storage Variations”), except to the extent that Storage
Variations result from Carrier’s negligence or willful misconduct or the
negligence or willful misconduct of Carrier’s employees, agents, contractors or
subcontractors.
Article VII.    Monthly Statement; Payment; Liens
Section 7.01    Monthly Statement. Promptly after the end of each Month during
the Term of this Agreement, Carrier shall provide Company with a statement
showing the previous Month’s beginning inventory, receipts, withdrawals, ending
inventory, Storage Variation adjustment and the Scheduled Charges due Carrier.
If requested by Company, Carrier shall provide Company with copies of individual
gauge reports and meter tickets for receipts and withdrawals at the Tanks for
such Month, if available.
Section 7.02    Payment.
(a)
Payment of the amount(s) identified on each Monthly statement shall be due,
without discount, on the later of (i) two Business Days after such Monthly
Statement is received and (ii) the 22nd Day of the Month in which such Monthly
statement is received, provided that if such Day is not a Business Day, then
such payment shall be due, without interest, on the next Business Day. Payments
not paid by the due date shall bear interest at the rate of the lesser of 1.5%
per Month and the maximum rate allowed by Law for each Month or portion of a
Month thereafter during which such amount remains unpaid.

(b)
All payments shall be made to Carrier by automated clearing house to an account
specified by Carrier from time to time, provided that as long as Carrier is an
affiliate of Company, Carrier and Company may settle Company’s financial
obligations to Carrier through Company’s normal interaffiliate settlement
processes. Any bank charges incurred by Company in remitting funds by automated
clearing house shall


9

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

be for Company’s account. Acceptance by Carrier of any payment from Company for
any charge or service after termination or expiration of this Agreement shall
not be deemed a renewal of this Agreement or a waiver by Carrier of any default
by Company hereunder.
(c)
If Company reasonably disputes any Monthly statement, in whole or in part,
Company shall promptly notify Carrier in writing of the dispute and shall pay
the undisputed portion according to the terms of this Section 7.02, and shall
promptly seek to resolve the dispute including, if necessary, by arbitration as
provided in Section 20.01. An arbitral panel may award reasonable interest on
any unpaid amount determined to have been due to Carrier but withheld in good
faith.

Section 7.03    Liens. Company hereby grants to Carrier an irrevocable (a)
warehouseman’s lien on all of Company’s Commodities in storage at the Tanks and
(b) power of attorney to dispose of such Commodities at fair market value to the
extent of all amounts owed to Carrier by Company hereunder.
Article VIII.     Title
Section 8.01 Title. Title to all of Company’s Commodities received, stored, and
handled by Carrier shall remain at all times in Company’s name.
Article IX.    Volume Determinations
Section 9.01    Volume Determinations.
(a)
All measurements, volume corrections and calibrations will be made in accordance
with Carrier’s measurement procedures, which shall consist of the latest
revision of Carrier’s Measurements Manual and the latest ASTM and API MPMS
published methods and standards.

(b)
All volume determinations shall be adjusted to a temperature of 60° Fahrenheit
and a pressure of one standard atmosphere (14.7 PSIA) per the most recent
edition of the American Petroleum Institute’s Manual of Petroleum Measurement
Standards, Chapter 11 (viz., Table 6B, 6C, etc., whichever table is relevant to
the commodity being measured).

(c)
All Commodities received from or delivered to the Tanks will be determined by
calibrated custody transfer grade meters.

(d)
A Company representative may witness testing, calibration of equipment, meter
reading, and gauging of Commodities at the Tanks, at Company’s expense. In the


10

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

absence of a Company representative, Carrier’s measurements shall be deemed to
be accurate.
Article X.    Insurance
Section 10.01    Insurance. Property insurance covering loss or damage to
Company’s Commodities, if any, that may be desired by Company, shall be carried
by Company at Company’s expense. Should Company elect to carry such insurance,
then each policy of insurance shall be endorsed to provide a waiver of
subrogation rights in favor of the Carrier Affiliated Parties. Notwithstanding
anything in this Agreement to the contrary, Carrier shall not be liable to
Company for Commodities losses or shortages for which Company is compensated by
its insurer.
Article XI.    Taxes
Section 11.01    Taxes. Company shall be responsible for and shall pay all sales
Taxes and similar Taxes on goods and services provided hereunder and any other
Taxes now or hereafter imposed by any Governmental Authority in respect of or
measured by Commodities handled or stored hereunder or the manufacture, storage,
delivery, receipt, exchange or inspection thereof, and Company agrees to
promptly reimburse Carrier for any such Taxes Carrier is legally required to
pay, upon receipt of invoice therefor. Each Party is responsible for all Taxes
in respect of its own real and personal property.
Article XII.    Health, Safety and Environment
Section 12.01    Spills; Environmental Pollution.
(a)
In the event of any Commodity spill or other environmentally polluting discharge
caused by Carrier’s operation of the Tanks, any clean-up resulting from any such
spill or discharge and any liability resulting from such spill or discharge
shall be the responsibility of Carrier except to the extent such spill or
discharge is caused by Company or its affiliates other than Carrier.

(b)
In the event and to the extent of any Commodity spill or other environmentally
polluting discharge caused by Company or its affiliates other than Carrier or in
connection with the operation of Company’s or a third party’s pipeline, tank
truck or transport trailer receiving Commodities on Company’s behalf, at its
request or for its benefit, Carrier is authorized to commence containment or
clean-up operations as deemed appropriate or necessary by Carrier or as required
by any Governmental Authority, and Carrier shall notify Company of such
operations as soon as practicable. All liability and reasonable costs of
containment or clean-up shall be borne by Company except that, in the event a
spill or discharge is caused by the joint


11

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

negligence of both Carrier and Company or a third party pipeline, tank truck or
transport trailer receiving Commodities on Company’s behalf, at its request or
for its benefit, liability and costs of containment or clean-up shall be borne
jointly by Carrier and Company in proportion to each Party’s respective
negligence.
(c)
For purposes of this Section 12.01, the negligence of a third party pipeline,
tank truck or transport trailer receiving Commodities on Company’s behalf, at
its request or for its benefit, shall be attributed to Company.

(d)
The Parties shall cooperate for the purpose of obtaining reimbursement if a
third party is legally responsible for costs or expenses initially borne by
Carrier or Company.

Section 12.02    Inspection. Company may: (a) inspect the Tanks, including
health, safety, and environmental audits by inspector(s) chosen by Company; (b)
make physical checks of Commodities in storage at the Tanks; (c) audit Carrier’s
health, safety, environmental, and operational records relating to the
performance of this Agreement and otherwise to observe such performance,; and
(d) subject to the provisions of Section 5.01, enter upon the applicable
terminal property for any of the foregoing purposes. For clarity, none of the
rights identified in this Section 12.02 shall be exercised by Company in such
manner as to substantially interfere with or diminish Carrier’s complete control
and responsibility for the operation of the Tanks.
Section 12.03    Incident Notification. Both Parties undertake to notify the
other as soon as reasonably practical, but in no event more than 24 hours, after
becoming aware of any accident, spill or incident involving the other Party’s
employees, agents, contractors, sub-contractors or their equipment, or Company’s
Commodities at the Tanks and to provide reasonable assistance in investigating
the circumstances of the accident, spill or incident. Notices required by this
Section 12.03 shall be delivered in person, by telephone or by email:
If to Carrier:


Phillips 66 Carrier LLC
c/o Phillips 66 Pipeline LLC
Attn: Bill Shepherd, Central Division Terminal Manager
3010 Briarpark Drive
Houston, TX 77042
918.977-4640
bill.d.shepherd@p66.com


If to Company:


Phillips 66 Company
Attention: Manager Loss Control
John Sweeney
3010 Briarpark Drive
Houston, TX 77042
832.765-3017
john.e.sweeney@p66.com



When an accident, spill or incident involving Company’s Commodities requires a
report to be submitted to a Governmental Authority, this notification shall be
made as soon as reasonably practical in compliance with applicable Law and a
copy of the required report

12

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

shall be delivered to Company at IncidentFollowup@P66.com. Either Party may
change its contact information upon Notice to the other in accordance with this
Section 12.03 and Section 14.01.
Article XIII.    Force Majeure
Section 13.01    Suspension during Force Majeure Events. As soon as possible
upon the occurrence of a Force Majeure, a Party affected by a Force Majeure
event shall provide the other Party with written notice of the occurrence of
such Force Majeure event. Subject to Section 2.02, each Party’s obligations
(other than an obligation to pay any amounts due to the other Party which shall
not be suspended under this Section 13.01) shall be temporarily suspended during
the occurrence of, and for the entire duration of, a Force Majeure event to the
extent that such an event prevents Carrier from performing its obligations under
this Agreement. Each Party’s obligations (other than an obligation to pay any
amounts due to the other Party which shall not be suspended under this Section
13.01) shall be temporarily suspended beginning 20 Days after the commencement
of, and for the entire remaining duration of, a Force Majeure event to the
extent that such event prevents Company from performing its obligations under
this Agreement.
Section 13.02    Obligation to Remedy Force Majeure Events. A Party affected by
a Force Majeure event shall take commercially reasonable steps to remedy such
situation so that it may resume its performance within a reasonable period of
time.
Section 13.03    Strikes and Lockouts. The settlement of strikes, lockouts and
other labor disturbances shall be entirely within the discretion of the affected
Party and the requirement to remedy a Force Majeure event within a reasonable
period of time shall not require the settlement of strikes or lockouts by
acceding to the demands of an opposing Person when such course is inadvisable in
the discretion of the Party having the difficulty.
Section 13.04    Action in Emergencies. Carrier may temporarily suspend
performance of the services to prevent injuries to persons, damage to property
or harm to the environment.
Article XIV.    Notices
Section 14.01    Notices. Unless otherwise specifically provided in this
Agreement, all Notices between the Parties given under or in relation to this
Agreement shall be made in writing and shall be deemed to have been properly
given if: (i) personally delivered (with written confirmation of receipt); or
(ii) delivered by a recognized overnight delivery service (delivery fees
prepaid), in either case to the appropriate address set forth below:

13

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

If to Carrier:


Phillips 66 Partners Carrier LLC
3010 Briarpark Drive
Houston, TX 77042
Attn: President
With a copy to General Counsel,
Transportation at the same address
If to Company:


Phillips 66 Company
Attn: General Manager,
Supply & Distribution
Pam McGinnis
3010 Briarpark Drive
Houston, TX 77042
With a copy to General Counsel,
at the same address



Either Party may change its address for Notice upon Notice to the other in
accordance with this Section 14.01.
Section 14.02    Effective upon Receipt. Any Notice given in the manner set
forth in Section 14.01 shall be effective upon actual receipt if received during
Normal Business Hours, or at the beginning of the recipient’s next Business Day
if not received during Normal Business Hours.
Article XV.    Applicable Law
Section 15.01    Applicable Law. Regardless of the place of contracting, the
place of performance or otherwise, this Agreement and all amendments,
modifications, alterations or supplements to it, shall be governed and
interpreted in accordance with the laws of the state of Texas, without regard to
the principles of conflicts of law or any other principle that might apply the
law of another jurisdiction.
Article XVI.    Limitation of Liability
Section 16.01    No Liability for Consequential Damages. In no event shall
either Party be liable to the other Party for, and no arbitral panel is
authorized to award, any punitive, special, indirect or consequential damages of
any kind or character resulting from or arising out of this Agreement,
including, without limitation, loss of profits or business interruption, however
they may be caused.
Section 16.02    Limitation of Liability. Notwithstanding anything to the
contrary in this Agreement, Carrier shall in no event be liable for loss of, or
damage to, any of Company’s Commodities except to the extent caused by Carrier’s
negligence or willful misconduct, or the negligence or willful misconduct of
Carrier’s employees, agents, contractors or subcontractors, in the safekeeping
and handling of Company’s Commodities. In no event shall Carrier be liable for
more than the replacement of lost or damaged Commodities or, at its option,
payment of the replacement cost of any lost or damaged Commodities. Each Party
shall be discharged from any and all liability with respect to services
performed and

14

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

any loss or damage Claims arising out of this Agreement unless suit or action is
commenced with respect to such services, loss or Claim within two (2) years
after the cause of action arises.
Article XVII.    Default
Section 17.01    Default. Subject to Section 17.03, should either Party default
in the prompt performance and observance of any of the terms and conditions of
this Agreement, and should such default continue for thirty (30) Days or more
after Notice thereof by the non-defaulting Party to the defaulting Party, or
should either Party become insolvent, commence a case for liquidation or
reorganization under the United States Bankruptcy Code (or become the
involuntary subject of a case for liquidation or reorganization under the United
States Bankruptcy Code, if such case is not dismissed within thirty (30) Days)
be placed in the hands of a state or federal receiver or make an assignment for
the benefit of its creditors, then the other Party shall have the right, at its
option, to terminate this Agreement immediately upon Notice to the other Party.
Section 17.02    Non-Exclusive Remedies. Except as otherwise provided, but
subject to Article XVI, the remedies of Carrier and Company provided in this
Agreement shall not be exclusive, but shall be cumulative and shall be in
addition to all other remedies in favor of Carrier or Company, at Law or equity.
Section 17.03    Right to Terminate. Subject to Section 17.01, in the event of a
default by Company, the Scheduled Charges theretofore accrued shall, at the
option of Carrier, become immediately due and payable and Carrier shall also
have the right, at its option, to terminate this Agreement immediately upon
Notice to Company. In the event of a default by Carrier, Company shall also have
the right, at its option, to terminate this Agreement immediately upon Notice to
Carrier and withdraw its Commodities from the Tanks, provided Company has paid
Carrier for the Scheduled Charges that have accrued to date of such withdrawal.
Article XVIII.    Public Use
Section 18.01    Public Use. This Agreement is made as an accommodation to
Company. In no event shall Carrier’s services hereunder be deemed to be those of
a public utility or a common carrier. If any action is taken or threatened by
any Governmental Authority to declare Carrier’s services hereunder to be those
of a public utility or a common carrier, then, in that event, at the option of
Carrier and upon Company’s receipt of Carrier’s Notice, Carrier may restructure
and restate this Agreement or terminate this Agreement on the effective date of
such action as to the affected Tank (s) or services.
Article XIX.    Confidentiality

15

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Section 19.01    Confidentiality. The Parties understand and agree that the
Scheduled Charges are confidential as between the Parties. Each Party agrees not
to disclose such confidential information to any third Person. Each Party may
disclose confidential information to its advisors, consultants or
representatives (provided that such Persons agree to maintain the
confidentiality thereof) or when compelled to do so by Law (but the disclosing
Party must notify the other Party promptly of any such request for confidential
information before disclosing it, if practicable, so that the other Party may
seek a protective order or other appropriate remedy or waive compliance with
this Section 19.01). In the event that the other Party does not obtain a
protective order or other remedy or does not waive compliance with this Section
19.01, the disclosing Party shall disclose only that portion of the confidential
information to which the compelling Person is legally entitled.
Article XX.    Miscellaneous
Section 20.01    Disputes between the Parties. Any dispute between the Parties
in connection with this Agreement shall be resolved by arbitration in accordance
with the procedures set forth in Exhibit B, provided that either Party may seek
a restraining order, temporary injunction, or other provisional relief in any
court with jurisdiction over the subject matter of the dispute and sitting in
Houston, Texas, if such Party in its sole judgment believes that such action is
necessary to avoid irreparable injury or to preserve the status quo ante.
Section 20.02    Assignment. Neither Party may assign its rights under this
Agreement without the prior written consent of the other Party. However,
notwithstanding the immediately preceding sentence, either Party may assign this
Agreement to any of its affiliates by providing written notice to the other
Party, and Carrier may make collateral assignments of this Agreement to secure
working capital or other financing.
Section 20.03    Partnership Change in Control. Upon the occurrence of a
Partnership Change in Control, Carrier shall provide Company with Notice of such
Partnership Change in Control at least sixty (60) Days prior to the effective
date thereof. Within 180 days following receipt of such Notice, Company may
elect to terminate this Agreement, effective no earlier than the effective date
of such Partnership Change in Control.
Section 20.04    No Third-Party Rights. Except as expressly provided, nothing in
this Agreement is intended to confer upon any Person other than the Parties, and
their respective successors and assigns, any rights, benefits or obligations.
Section 20.05    Compliance with Laws. Each Party shall at all times comply with
all Laws as are applicable to its performance of this Agreement.
Section 20.06    Severability. If any provision of this Agreement or the
application thereof shall be found by any arbitral panel or court of competent
jurisdiction to be invalid, illegal

16

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

or unenforceable to any extent and for any reason, it shall be adjusted rather
than voided, if possible, in order to achieve the intent of the Parties. In any
event, the remainder of this Agreement and the application of such remainder
shall not be affected thereby and shall be enforced to the greatest extent
permitted by Law.
Section 20.07    Non-Waiver. The failure of either Party to enforce any
provision, condition, covenant or requirement of this Agreement at any time
shall not be construed to be a waiver of such provision, condition, covenant or
requirement unless the other Parties are so notified by such Party in writing.
Any waiver by a Party of a default by any other Party in the performance of any
provision, condition, covenant or requirement contained in this Agreement shall
not be deemed to be a waiver of such provision, condition, covenant or
requirement, nor shall any such waiver in any manner release such other Party
from the performance of any other provision, condition, covenant or requirement.
Section 20.08    Entire Agreement. This Agreement, together with all Exhibits
attached hereto, constitutes the entire Agreement between the Parties relating
to its subject matter and it supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, between the Parties relating to the subject matter hereof, and there
are no warranties, representations or other agreements between the Parties in
connection with the subject matter hereof except as specifically set forth in,
or contemplated by, this Agreement.
Section 20.09    Amendments. This Agreement shall not be modified or amended, in
whole or in part, except by a written amendment signed by both Parties.
Section 20.10    Survival. Any indemnification granted hereunder by one Party to
the other Party or any provision hereof providing for any payment to any Party
that has accrued at time of expiration or termination shall survive the
termination of all or any part of this Agreement.
Section 20.11    Counterparts; Multiple Originals. This Agreement may be
executed in any number of counterparts, all of which together shall constitute
one agreement binding on each of the Parties. Each of the Parties may sign any
number of copies of this Agreement. Each signed copy shall be deemed to be an
original, but all of them together shall represent one and the same agreement.
Section 20.12    Exhibits. The Exhibits identified in this Agreement are
incorporated in this Agreement and constitute a part of this Agreement. If there
is any conflict between this Agreement and any Exhibit, the provisions of the
Exhibit shall control.
Section 20.13    Table of Contents; Headings; Subheadings. The table of contents
and the headings and subheadings of this Agreement have been inserted only for
convenience to

17

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

facilitate reference and are not intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement or any provision hereof.
Section 20.14    Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring either Party by virtue of the authorship of any of
the provisions of this Agreement.
Section 20.15    Business Practices. Carrier shall use its best efforts to make
certain that all billings, reports, and financial settlements rendered to or
made with Company pursuant to this Agreement, or any revision of or amendments
to this Agreement, will properly reflect the facts about all activities and
transactions handled by authority of this Agreement and that the information
shown on such billings, reports and settlement documents may be relied upon by
Company as being complete and accurate in any further recording and reporting
made by Company for whatever purposes. Carrier shall notify Company if Carrier
discovers any errors in such billings, reports, or settlement documents.
[Signature page follows.]

18

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).



IN WITNESS WHEREOF, Carrier and Company have signed this Agreement as of the
Effective Date.
PHILLIPS 66 CARRIER LLC
By:
Phillips 66 Partners Holdings LLC,
Sole Member of Phillips 66 Carrier LLC


By:
Phillips 66 Partners LP,
Sole Member of Phillips 66 Partners Holdings LLC


By:
Phillips 66 Partners GP, LLC,
General Partner of Phillips 66 Partners LP


By:
/s/ J.T. Liberti
 
J.T. Liberti
 
Vice President and Chief Operating Officer



PHILLIPS 66 COMPANY
By:
/s/ T.G. Taylor
 
T.G. Taylor
 
Executive Vice President, Commercial, Marketing, Transportation and Business
Development








19

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).





Exhibit A
Scheduled Fees


1.
Storage Fee:                    $**/Barrel

2.    Holdover Fee:                 $**/Day (or partial Day)
3.
Adjustment. Carrier may increase all charges set forth in Paragraphs 1 and 2
above annually beginning January 1, 2015, in accordance with Section 3.05.













--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).







Exhibit B
Dispute Resolution Procedures
Either Party may initiate dispute resolution procedures by sending a Notice to
the other Party specifically stating the complaining Party’s Claim and by
initiating binding arbitration in accordance with the Center for Public
Resources Rules for Non-Administered Arbitration of Business Disputes, by three
arbitrators who shall be neutral, independent, and generally knowledgeable about
the type of transaction which gave rise to the dispute. The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, provided that
the arbitrators shall include in their report/award a list of findings, with
supporting evidentiary references, upon which they have relied in making their
decision. Judgment upon the award rendered by the arbitrators may be entered by
any court having jurisdiction thereof. The place of arbitration shall be
Houston, Texas.
Notwithstanding anything herein and regardless of any procedures or rules of the
Center for Public Resources, it is expressly agreed that the following shall
apply and control over any other provision in this Agreement:
(a)
All offers, conduct, views, opinions and statements made in the course of
negotiation or mediation by any of the Parties, their employees, agents,
experts, attorneys, and representatives, and by any mediator, are confidential,
made for compromise and settlement, protected from disclosure under Federal and
State Rules of Evidence and Procedure, and inadmissible and not discoverable for
any purpose, including impeachment, in litigation or legal proceedings between
the Parties, and shall not be disclosed to any Person who is not an agent,
employee, expert or representative of the Parties, provided that evidence
otherwise discoverable or admissible is not excluded from discovery or admission
as a result of presentation or use in mediation.

(b)
Except to the extent that the Parties may agree upon selection of one or more
arbitrators, the Center for Public Resources shall select arbitrators from a
panel reviewed by the Parties. The Parties shall be entitled to exercise
peremptory strikes against one-third of the panel and may challenge other
candidates for lack of neutrality or lack of qualifications. Challenges shall be
resolved in accordance with Center for Public Resource rules.

(c)
The Parties shall have at least twenty (20) Days following the close of hearing
within which to submit a brief (not to exceed eighteen (18) pages in length) and
ten (10) Days from date of receipt of the opponent’s brief within which to
respond thereto.









--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).





(d)
The Parties expressly agree that the arbitrators shall not award punitive
damages, consequential damages, or attorneys’ fees (except attorneys’ fees
specifically authorized by the Agreement).

(e)
The fees and expenses of any mediator or arbitrator shall be shared equally by
the Parties.

(f)
The Parties may, by written agreement (signed by both Parties), alter any time
deadline or location(s) for meetings.

Time is of the essence for purposes of the provisions of this Exhibit.








--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).





Exhibit C


Commodities
•
Automotive Gasoline

•
Kerosene

•
Jet Fuel

•
JP8

•
Tractor Fuel

•
Diesel Fuel

•
Fuel Oil Distillates

•
Naphtha

•
Diluents











--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).





Exhibit D
Specifications
[ex104goldlinestorages_image1.gif]










--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).



[ex104goldlinestorages_image2.gif]
[ex104goldlinestorages_image3.gif]








--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).



[ex104goldlinestorages_image4.gif][ex104goldlinestorages_image5.gif]










--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).





[ex104goldlinestorages_image6.gif]














--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).



[ex104goldlinestorages_image7.gif]






